We concur with the chancellor, that Mrs. Cleary is entitled to interest from the death of her former husband, Samuel Colleton Graves, on the amount of the stock belonging to her, whiob was paid to him on the faith of the marriage settlement, and which by tho appeal decree in this case was charged on the land.
We also concur with him, in relation to the Wain wright slaves.
We also concur with him, that Mrs. Cleary was entitled to dower in the lands, conveyed by his father and mother to Samuel Col* letón Graves, and that the allowance of this claim is not precluded by the former decree.
But notwithstanding, we think she is entitled to dower, we do not think, that she takes it discharged from the incumbrances existing actually or constructively, at the time of the marriage. Her rights arising from the marriage, cannot be in a greater estate than the estate which her husband then owned. His estate in the land was incumbered at the time of the marriage, with Vander-smissen’s mortgage, Hasell’s mortgage, and with the value of her stock, which has been considered and allowed as a charge on the land at the time of the marriage. His real estate, therefore, of which she was dowerable, was its net value after the payment of these then existing incumbrances.
It is, therefore, ordered and decreed, that it be referred to the Master, to assess the dower of Mrs. Cleary, according to these principles : he Will first out of the.proceeds of the sale of the land, satisfy Vandersmissen’s and Hasell’s mortgages, and the amount of stock with the interest thereon charged on the land, and decreed to be paid to Mrs. Cleary : upon the balance of the proceeds he will compute interest for seven years, and allow one third of the amount so ascertained, with the interest on it from the time the sale of the land was due, for her dower, which he is directed to *247pay out of the proceeds of the sale of the land. In all other re» specis the decree of .Chancellor Desaussube is affirmed.
Filed 16th April, 1831.
JOHN B. O’NEALLi
We concur,
DAVID JOHNSON,
WILLIAM HARPER